Citation Nr: 1523522	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C. § 1151, for additional disability in the lower left extremity claimed to have resulted from improper VA treatment.  


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision by the RO.  The issue on appeal has been slightly recharacterized in this document to better reflect the nature of the evidence and appeal with respect to this issue.   

In January 2015, the Veteran was afforded a Board videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran, his fiancée, and his attorney were located at the Saginaw, Michigan VA outpatient treatment clinic.  The transmission of the hearing made possible by facilitation with the RO.  A transcript of this hearing is of record. 

As for the matter of representation, the Veteran was previously represented in this appeal, to include during the January 2015 Board hearing, by a private attorney.  However, in April 2015, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, designating another private attorney, Daniel A. Shawl, as his current representative.  The Board recognizes the change in representation.

This appeal was processed utilizing the paperless, electronic Veterans  Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems. 

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c)(2014).

For reasons expressed below, the matter on appeal is being remanded to the  agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of direct service connection for left lower extremity disability was raised by the Veteran's prior attorney during the January 2015 Board hearing.  See Transcript, page 13.  As this issue has not been adjudicated by AOJ, the Board does not have jurisdiction over it.  Hence, this matter is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


REMAND

The Board's review of the claims file in reveals that further AOJ action on the claim on appeal is warranted. 

During the January 2015 Board hearing, the Veteran's prior attorney pointed out inadequacies in the February 2012 VA opinion obtained in connection with the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151.  First, it was asserted that this opinion was rendered by an allergy and immunology doctor, and that, to obtain an adequate opinion, a vascular surgeon is needed.  See Transcript, page 10.  

Second, the Vetean's former attorney also argued that the opinion was flawed in that it only addressed the matter of whether benefits pursuant to 38 U.S.C.A. § 1151 were warranted for an above the left knee amputation but not a prior below the left knee amputation [VA clinical records reflect a below the left knee amputation in December 2006 and an above the left knee amputation in February 2008] and did not otherwise address the entirety of the left lower extremity disability that has developed since 2005, to include blood clotting and gangrene.  

Review of the index of physicians at the VA medical facility that the physician who provided the February 2012 is affiliated with confirms that this physician specializes in allergy and immunology.  Moreover, it is also not entirely clear from this opinion if the entirety of the disability in the left lower extremity claimed to warrant entitlement to the benefits sought was contemplated, and the rationale provided was limited to the rather conclusory comment that the Veteran's disability was the result of "his underlying chronic disease process and known patient risk factors."  As such, the Board finds that a further opinion from, if possible, a vascular surgeon that specifically documents consideration of the assertions by the Vetean's former attorney must be obtained in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  See also
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in the denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding records of VA evaluation and/or treatment.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claim being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an opinion from a VA vascular surgeon or clinician practicing in a related specialty based on claims file review, if possible.  Arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the clinician, and the report should reflect consideration of the Veteran's documented medical history and assertions.  

The clinician is requested to render opinions, consistent with sound medical judgment, addressing the following:  

1) Whether, is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran incurred additional left lower extremity disability, to include an upper or lower knee amputation, clotting or gangrene, as a result of VA treatment? 

2) If so, the clinician should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  In doing so, the physician to attempt to provide responses to the following questions raised in argument advanced by the Veteran's prior attorney:  

(1) Why weren't the same procedures utilized with the initial blood clotting used thereafter with respect to below the knee clotting? 

(2) Were the complications of the below the knee blood clot not foreseeable, even though the VA placed the Veteran on Coumadin for quite some time prior to their grasping procedure?  

If such complications were not foreseeable, knowing that the Coumadin was in the Vetean's system, does such a fact not represent carelessness, negligence, lack of proper skill or error in judgment contemplated by 1151? 

If such complications were foreseeable, then why did VA medical professionals proceed with that particular procedure? 

(3)  Did the students in this case lack the proper skill and was there informed consent that students would be performing the surgery? 

(4).  In light of notes dated 3/13/2008 following the  above the knee amputation remaking that the area in question was dirty and infected, how could such happen in a hospital situation?

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the claim remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claim that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






